PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PARKER, Cheryl
Application No. 16/513,979
Filed: 17 Jul 2019
For: Web-Based Dashboard System for Multi-Scale, Multi-Regional Visual and Spatial Economic Analysis with Integrated Business Outreach
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in reference to the petition to withdraw holding of abandonment filed November 30, 2020.

The petition is granted.

This application was held abandoned for failure to timely submit a reply to the non-final Office action mailed April 28, 2020, which set a three (3) month shortened statutory period for reply. On November 10, 2020, a Notice of Abandonment was mailed. 

Petitioner’s counsel asserts that the non-final Office action was not received. Counsel has explained his procedure for tracking and docketing correspondence from the Office and has provided a copy of counsel’s docket record(s). Counsel states that no master docket report exists, and has further stated that a search of the practitioner’s records indicates that the Office action mailed April 28, 2020 was not received. 
 
Petitioner has made a sufficient showing that the Office action mailed April 28, 2020, was not received.
 
Accordingly, there was no abandonment in fact.  The Notice of Abandonment is hereby vacated and the holding of abandonment withdrawn.

The petition to withdraw the holding of abandonment is GRANTED.

The application is being referred to the Office of Patent Application Processing for remailing of the Office action mailed April 28, 2020, and for further processing in accordance therewith. The period for reply will be reset from the mailing date thereof. 




/DOUGLAS I WOOD/Attorney Advisor, OPET